           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BAD BOY, INC.                                                     PLAINTIFF

I,,                      No. 1:17-cv -70 -DPM

RF PRODUCTS and
INTIMIDATOR, INC.                                             DEFENDANTS

                                 ORDER
      Defendants' unopposed motion to stay,         NQ     48, is granted. The
Final Scheduling Order,     NQ   26, is suspended.           And the case is
administratively terminated. Defendants       must         file a status report
within ten calendar days of the Patent Trial and Appeal Board's
decision on whether to start inter partes review.
      So Ordered.
                                     £4J
                                  D.P. Marshall, Jr.
                                  United States District Judge

                                     /              2t'1
